Citation Nr: 1532001	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-34 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

2.  Entitlement to an initial rating in excess 30 percent prior to April 22, 2010, for mood disorder.

3.  Entitlement to a rating in excess 50 percent on and after April 22, 2010, for mood disorder.

4.  Entitlement to a rating in excess of 10 percent for hernia.

5.  Entitlement to a rating in excess of 30 percent for cervical spine degeneration disc disease.

6.  Entitlement to a rating in excess of 20 percent for lumbar spine degeneration disc disease.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to September 1957.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to service connection for a sleep disability, to include as secondary to service-connected disability, has been raised by the record, but has not been adjudicated by the RO.   Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  

The issues of entitlement to service connection for a right knee disability, to include as secondary to service-connected disability; an initial rating in excess of 30 percent prior to April 22, 2010, and a rating in excess of 50 percent on and after April 22, 2010, both for mood disorder; entitlement to a rating in excess of 10 percent for hernia; and entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) will be addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a right knee disability was denied in May 2005 rating decision.  Although he received notice of this rating decision and notice of his appellate rights, he did not perfect an appeal or submit new and material evidence within the appeal period.

2.  Since the May 2005 rating decision, VA has received new and material evidence that pertains to a previously unestablished element of service connection.

3.  The Veteran's cervical spine degenerative disc disease is not manifested by ankylosis, or incapacitating episodes of at least four weeks, and with no probative medical findings of associated neurological abnormalities.

4.  Prior to November 7, 2013, the Veteran's lumbar spine degenerative disc disease was manifested by forward flexion of the thoracolumbar spine from 0 degrees to between 70 and 90 degrees.

5.  On and after November 7, 2013, the Veteran's lumbar spine degenerative disc disease is manifested by forward flexion of the thoracolumbar spine of less than 30 degrees, but not favorable or unfavorable ankylosis.



CONCLUSIONS OF LAW

1.  The May 2005 rating decision which denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for a right knee disability is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a rating in excess of 30 percent for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

4.  Prior to November 7, 2013, the criteria for a rating in excess of 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

5.  On and after November 7, 2013, the criteria for a 40 percent, but no more, for lumbar spine degenerative disc disease have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee

In January 2005, the Veteran submitted a claim of entitlement to service connection for a right knee disability, which was denied in a May 2005 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights that same month, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the May 2005 rating decision.  See 38 C.F.R. § 3.156(b) (2014).  Consequently, the May 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The May 2005 rating decision denying service connection for a right knee disability was based on the Veteran's service treatment records being negative for complaints of or treatment for such a disability.  Consequently, the RO concluded that the Veteran's current right knee disability was not incurred in or due to his active duty.

Since the May 2005 rating decision, the Veteran has asserted that he sustained a right knee injury as a result of two in-service accident, both of which are documented in the his service personnel records.  Although these records do not indicated that he sustained a right knee injury, the Veteran asserts that he has experienced observable symptoms of a right knee disability since these accidents.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether a veteran's statements are new and material, the credibility of the evidence was presumed); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).

This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claims, i.e., that the Veteran continuously experienced a right knee disability since his active duty.  38 C.F.R. § 3.303(b) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, the Board finds that the evidence received since the May 2005 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened.  See Shade, 24 Vet. App. at 117.

Cervical and Lumbar Spine Degenerative Disc Disease

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Prior to the initial adjudication of the Veteran's claims, the RO's March 2008 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the March 2008 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claims for higher ratings.  Further, this letter also informed of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Additionally, in the November 2013 statement of the case, he was provided notice of the requisite regulatory criteria to obtain higher ratings.  Thereafter, his claims were re-adjudicated in the October 2014 supplemental statement of the case.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120. 

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations in order to ascertain the severity of his service-connected cervical and lumbar spine degenerative disc disease.  Each of the VA examiners reviewed the Veteran's claims file, and treatment records, and administered thorough clinical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006);  see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Cervical Spine

Presently, the Veteran's service-connected cervical spine degenerative disc disease is rated as 30 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine; and a 30 percent evaluation for forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 degrees to 45 degrees; extension from 0 degrees to 45 degrees; left and right lateral flexion from 0 degrees to 45 degrees; and left and right lateral rotation from 0 degrees to 80 degrees.  See 38 C.F.R. § 4.71a, Plate V (2014).

Pursuant to Diagnostic Code 5243, preoperatively or postoperatively intervertebral disc syndrome is evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2014).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 40 percent rating when the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A maximum 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

During the pendency of this appeal the Veteran reported that he experienced flare-ups of symptoms, including increased pain, increased functional impairment, and decreased range of motion.  Despite the Veteran's contentions, the evidence of record did not demonstrate any period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, according to a November 2013 VA examination the Veteran experienced at least two weeks, but less than 4 weeks of incapacitating episodes over the previous 12 months.  Even if the Board accepts this evidence as probative, it does not demonstrate incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months, which would be required for an increased rating.  An October 2014 VA examiner specifically determined that the Veteran's cervical spine degenerative disc disease was not manifested by any incapacitating episodes over the previous 12 months, as did an August 2008 VA examiner.  The record was otherwise negative for evidence demonstrating that the Veteran's cervical spine degenerative joint disease was manifested by incapacitating episodes.  Consequently, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected cervical spine disability based on incapacitating episodes.  Id.

A 30 percent rating has already been assigned to the Veteran's service-connected cervical spine degenerative disc disease throughout the pendency of this appeal.  As such, in order for a higher rating to be warranted, the evidence of record must demonstrate unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula. 

For rating purposes, unfavorable ankylosis is defined as a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure on the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Moreover, fixation of a spinal segment in the neutral position of zero degrees always represents favorable ankylosis.  Id. at Note (5).

At no point during the pendency of this appeal does the evidence of record demonstrate that the Veteran's cervical spine degenerative disc disease was manifested by ankylosis, be it favorable or unfavorable.  Indeed, ankylosis was not found during August 2008 and January 2013 VA examinations.  Additionally, an October 2014 VA examiner specifically determined that the Veteran did not experience cervical spine ankylosis.  The evidence of record does not otherwise establish that the Veteran's cervical spine degenerative disc disease was manifested by ankylosis.  As such, a rating in excess of 30 percent is not warranted based on unfavorable ankylosis.

The General Rating Formula also provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

In August 2008, the Veteran underwent a VA examination during which he did not complain of any neurological symptoms associated with his cervical spine degenerative disc disease.  The examiner determined that the Veteran's upper extremity strength was normal, and biceps and triceps reflexes were intact.  The Veteran denied sensory abnormalities.  No diagnosis of neurological symptoms associated with his cervical spine degenerative disc disease was rendered.
In January 2013, the Veteran underwent a VA examination to assess the severity of his service-connected cervical spine degenerative disc disease.  Strength testing demonstrated that the Veteran's elbows, wrist, and fingers were all normal (5/5), with no muscle atrophy.  A reflex examination showed that all tested areas were normal (2+), bilaterally, as was a sensory examination.  The examiner specifically found no radicular pain or any other sign or symptom due to radiculopathy.  Further, the examiner found that the Veteran did not experience any neurological abnormalities associated with his cervical spine degenerative disc disease.

According to a November 2013 VA examination, the Veteran's muscle strength was assessed as 3/5, active movement against gravity; however, it was also indicated that the Veteran's elbow, wrist, and fingers showed normal strength and there was no muscle atrophy.  The Veteran's reflexes were also normal.  With respect to radicular pain, the Veteran endorsed mild pain, mild paresthesia/dysthesia, and numbness, all bilaterally.  There were no other signs of radiculopathy.  Ultimately, the examiner indicated that the Veteran experienced mild, bilateral upper extremity radiculopathy, with nerve root C5/C6 being involved, but no other neurological abnormalities.

In October 2014, the Veteran underwent a VA examination to assess the severity of his cervical spine degenerative disc disease.  Each tested aspect of the Veteran's strength was normal (5/5), and there was no muscle atrophy.  A reflex examination showed that his reflexes were normal (2+), bilaterally, as was a sensory examination.  The examiner indicated that the Veteran did not have radicular pain or any other sign or symptoms of radiculopathy.  Ultimately, the examiner determined that the Veteran did not experience a neurological abnormality associated with his cervical spine degenerative disc disease.

During the February 2015 Board hearing, the Veteran testified that he experienced radiating pain on the right side of his neck, but no symptoms that extended into his right arm or hand.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The only positive opinion of record with respect to the presence of neurological abnormalities is the November 2013 VA examination.  As discussed above, the November 2013 examiner indicated that the Veteran experienced mild, intermittent pain, mild paresthesia/dysthesia, and mild numbness, bilaterally.  However, the examiner provided no elaboration on these findings, did not discuss the clinical testing used to support these findings, and did not render a etiological opinion where these symptoms were attributed to the Veteran's service-connected cervical spine degenerative disc disease.  Additionally, the examiner recorded conflicting findings regarding the Veteran's tested strength, stating that it was both 3/5 and normal (5/5).  For these reasons, the Board finds the August 2008, January 2013, and October 2014 VA examiners' opinions that the Veteran's cervical spine degenerative disc disease was not manifested by neurological abnormalities are more probative than the November 2013 VA examination.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.  

To the extent that the Veteran asserts that he has neurological symptoms associated with his service-connected cervical spine degenerative disc disease, the Board finds that the matter of diagnosing neurological abnormalities and etiologically associating them with cervical spine degenerative disc disease are more suited to the realm of medical, rather than lay expertise.  The precise diagnosis and the determination of etiology are too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent diagnostic or etiological evidence in this case.

Accordingly, the evidence of record does not support assigning separate ratings for neurological manifestations of the Veteran's service-connected cervical spine degenerative disc disease.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.  

Lumbar Spine

Presently, the Veteran's service-connected lumbar spine degenerative disc disease is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula. 

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 degrees to 90 degrees, extension is 0 degrees to 30 degrees, left and right lateral flexion are 0 degrees to 30 degrees, and left and right lateral rotation are 0 degrees to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

The Veteran's service-connected lumbar spine disability has been diagnosed as degenerative disc disease.  Consequently, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5243, including the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, is applicable.  See Schafrath, 1 Vet. App. at 594.  

During the pendency of this appeal, the Veteran reported that he experienced flare-ups of symptoms, including increased pain, increased functional impairment, and decreased range of motion.  Despite the Veteran's contentions, the evidence of record did not demonstrate any period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The August 2008 VA examiner determined that the Veteran has not experienced an "actually fully incapacitating day."  The January 2013 VA examiner determined that the Veteran did not have intervertebral disc syndrome and, thus, did not address whether the Veteran experienced incapacitating episodes.  However, there was no indication that the Veteran endorsed incapacitating episodes or something similar during the examination.  

According to the November 2013 VA examination, the Veteran experienced at least 6 weeks of incapacitating episodes over the previous 12 months due to his lumbar spine degenerative disc disease.  Despite this determination, there was no supporting documentation showing that the Veteran was prescribed bed rest and treatment by a physician due to acute periods of severe symptoms.  Further, the November 2013 examiner provided no discussion as to the basis for the determination that the Veteran required at least 6 weeks of prescribed bed rest and treatment by a physician.  Moreover, the VA examinations occurring 10 months before and 11 months later both demonstrate that the Veteran did not experience any incapacitating episodes.  The October 2014 VA examiner determined that the Veteran did not experience any incapacitating episodes over the previous 12 months due to his lumbar spine degenerative disc disease.  There was no indication that the Veteran claimed to have experienced any such episodes.  As such, the Board finds that the November 2013 VA examination, insofar as it pertains to incapacitating episodes, is not probative.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.
Moreover, the evidence of record was otherwise negative for evidence demonstrating incapacitating episodes meeting the regulatory definition.  Given that the evidence of record does not demonstrate incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected lumbar spine disability based on incapacitating episodes.  Id.

A 20 percent rating has been assigned to the Veteran's service-connected lumbar spine degenerative disc disease throughout the pendency of this appeal.  As such, in order for a higher rating to be warranted, the evidence of record must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; favorable or unfavorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula. 

At no point during the pendency of this appeal does the evidence of record demonstrate that the Veteran's lumbar spine degenerative disc disease was manifested by ankylosis, be it favorable or unfavorable.  The August 2008 and January 2013 VA examinations were negative for findings of ankylosis, as was the November 2013 VA examination.  The October 2014 VA examiner specifically determined that the Veteran did not experience ankylosis of his spine.  As such, a rating in excess of 20 percent is not warranted based on favorable or unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 at Note (5).

With respect to the Veteran's range of motion, the evidence of record demonstrated that his service-connected lumbar spine degenerative disc disease was manifested by forward flexion from 0 degrees to between 45 and 90 degrees.  Consequently, the evidence of record does not demonstrate, or more nearly approximate, a limitation of forward flexion for the thoracolumbar spine to 30 degree or less.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5243, General Rating Formula (2014).  As such, a rating in excess of 20 percent for the Veteran's service-connected lumbar spine degenerative disc disease is not warranted based on limitation of motion.

In making this determination, the Board considers whether there was any additional functional loss not contemplated in the 20 percent rating for the Veteran's lumbar spine degenerative disc disease.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.   However, pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011). 

A private treatment report, dated in March 2008, demonstrated that the Veteran was able to flex forward to "about 45 degrees."  The examiner did not indicate where the Veteran reported pain during the range of motion testing.  No repeat range of motion testing was administered.

In a May 2008 letter, the Veteran stated that he cannot bend at the waist for more than five minutes, and experienced severe pain in his lumbar region for weeks at a time, three or more time each year.

Range of motion testing during the August 2008 VA examination showed that the Veteran was able to flex forward from zero degrees to 90 degrees, without pain.  Beyond this, the Veteran endorsed daily pain; flare-ups three to four times per year consisting of severe pain, decreased motion, and residual soreness.  He also reported difficulties with prolonged sitting, but not walking.  Testing showed intact strength in his lower extremities.  Further, there was tenderness upon palpation.

In November 2008, two of the Veteran's friends submitted statements that generally describe his limitations due to pain, including driving and walking.  They also stated that the Veteran experienced episodes of severe pain.  In November 2008, the Veteran also submitted a statement detailing the location and severity of his pain.

During the January 2013 VA examination, the Veteran was able to flex forward from 0 degrees to 70 degrees, with pain starting at 70 degrees.  The Veteran was able to perform repeat range of motion testing 3 times, after which his forward flexion range of motion remained from 0 degrees to 70 degrees.  The examiner determined that the Veteran did not experience any additional limitation of motion after repeat testing.  The Veteran reported constant low back pain, right worse than left, which was made worse by bending, lifting, and working in the yard (trimming shrubs, slowly).  The Veteran stated that his lumbar spine "locked up" occasionally.  The Veteran denied flare-ups.  The examiner found that the Veteran experienced functional loss or function impairment due to less movement than normal and pain on movement.  Upon palpation, there was tenderness, but no guarding or muscle spasm.  Muscle strength was normal at 5/5.

Based on the above, prior to November 7, 2013, the Board finds that the Veteran did not experienced additional functional loss due to his service-connected lumbar spine degenerative disc disease that is not contemplated in the assigned 20 percent rating.  Even with consideration of the lay statements of record, including his friends' descriptions of his observable symptoms, the Board finds that the Veteran's disability picture prior to November 7, 2013, does not more nearly approximate the criteria for a higher rating under the applicable diagnostic code due to functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Accordingly, an evaluation in excess of 20 percent prior to November 7, 2013, for the Veteran's service-connected lumbar spine degenerative disc disease is not warranted based on additional functional loss.

According to the November 2013 VA examination, the Veteran was able to flex forward to 45 degrees, with pain beginning at 10 degrees.  The examiner indicated that the Veteran was unable to perform repeat range of motion tests.  However, during the October 2014 VA examination, range of motion testing showed that the Veteran was able to flex forward to 50 degrees, with pain beginning at 25 degrees.  The Veteran was able to perform repeat range of motion tests with no change to his range of forward flexion.

Based on the above, the Board finds that the Veteran's service-connected lumbar spine degenerative disc disease was manifested by forward flexion of the lumbar spine of 30 degrees or less on and after November 7, 2013, the date of the November 2013 VA examination.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  

As discussed above, a rating in excess of 40 percent for the Veteran's lumbar spine degenerative disc disease is not warranted unless the evidence demonstrates that it is manifested by ankylosis.  The evidence is not supportive of finding that the Veteran's lumbar spine degenerative disc disease is manifested by favorable or unfavorable ankylosis at any point throughout the pendency of this appeal.  Consequently, a rating in excess of 40 percent is not warranted on and after November 13, 2012.

The General Rating Formula also provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Service connection has already been granted for the Veteran's right lower extremity neurological disability, to which separate 10 percent rating has been assigned.  The Veteran has not perfected an appeal as to the rating assigned to this disability and, thus, the Board does not have jurisdiction to address a claim of entitlement to ratings in excess of 10 percent for his right lower extremity neurological disability associated with his service-connected lumbar spine degenerative disc disease.  The evidence of record was negative for neurological findings associated with the Veteran's service-connected lumbar spine disability beyond the already service-connected right lower extremity neurological disability.  The evidence of record did not demonstrate that the Veteran experienced bladder or bowel dysfunction associated with his service-connected lumbar spine disability.  Consequently, the evidence of record does not support additional separate evaluations for neurological manifestations of the Veteran's service-connected lumbar spine disability.  Id.

In making this determination, the November 2013 VA examination demonstrates that the Veteran's reflexes were absent as a score of zero was reported, which is the lowest value on the scale, but the examiner also reported that the Veteran's reflexes were "all normal."  The examiner indicated that straight leg raise testing was positive, bilaterally.  Moreover, the examiner found that the Veteran experienced moderate constant pain; moderate and/or severe intermittent pain; mild paresthesia/dysthesia; and mild numbness in his right lower extremity.  Further, the Veteran experienced mild constant pain; moderate intermittent pain; mild paresthesia/dysthesia; and mild numbness in his left lower extremity.  Beyond these symptoms, the examiner indicated that the Veteran did not experience additional signs or symptoms of radiculopathy, and there were no other neurological abnormalities related to his lumbar spine degenerative disc disease.

Despite these findings, the January 2013 VA examiner determined that the Veteran's strength was 5/5 in all tested aspects, and that all of his reflexes were normal at 2+.  The examiner also administered straight leg raise testing, which was negative, bilaterally.  The examiner found no radicular pain or any other sign or symptom of radiculopathy.  No diagnosis of a neurological abnormality was rendered.  Each of these findings was echoed by the October 2014 VA examiner, which the exception of the clinical findings supporting the assignment of a separate 10 percent rating for right lower extremity radiculopathy.  Beyond the right lower extremity, the October 2014 VA examiner did not render a diagnosis of a neurological abnormality.  Given the contradictory clinical findings within the November 2013 VA examination, and given the lack of similar findings by either the January 2013 or October 2014 VA examiners, the Board finds that the November 2013 VA examination is not probative insofar as it pertains to neurological abnormalities associated with the Veteran's service-connected lumbar spine degenerative disc disease.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.


Extraschedular Ratings, Cervical and Lumbar Spine 
Degenerative Disc Disease

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability pictures associated with the Veteran's service-connected cervical and lumbar spine degenerative disc disease are not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected cervical and lumbar spine degenerative disc disease are evaluated as musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Id. 

The Veteran's cervical and lumbar spine degenerative disc disease is manifested by complaints of varying degrees of constant and episodic pain; stiffness; tenderness; limitation of motion; flare-ups; excess fatigability; incoordination; instability; disturbance of locomotion; interference with sitting and standing; lack of endurance; crepitus; but no objective findings of incapacitating episodes.  When comparing the severity of these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented already assigned ratings.  Ratings in excess of those already assigned are provided for certain manifestations of cervical or lumbar spine disabilities, but the evidence demonstrated that those manifestations were not present for any distinct period during the pendency of this appeal with respect to either the Veteran's cervical or lumbar spine degenerative disc disease.  The criteria for the assigned ratings, in addition to consideration of additional functional loss, reasonably describe the Veteran's disability level and symptomatology for each disability, including prior to and on and after November 7, 2013, with respect to the Veteran's lumbar spine degenerative disc disease.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Generally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability or a specifically nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar and cervical spine disorders, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected lumbar and cervical spine disorders varied to such an extent that a rating greater or less than those currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned to the Veteran's cervical and lumbar spine degenerative disc disease, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence, having been received, the claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected disability, is reopened and, to this extent only, the claim is granted.

A rating in excess of 30 percent for cervical spine degenerative disc disease is denied.

A rating in excess of 20 percent prior to November 7, 2013, for lumbar spine degenerative disc disease is denied.

A rating of 40 percent, but no more, on and after November 7, 2013, for lumbar spine degenerative disc disease is granted, subject to the laws and regulations governing the payment of monetary benefits.



	(CONTINUED ON NEXT PAGE)

REMAND

Right Knee Disability

According to a November 2013 VA examination, the Veteran's lumbar spine degenerative disc disease is manifested by guarding or muscle spasm severe enough to result in an altered gait.  In October 2014, the Veteran underwent a VA examination to ascertain the severity of his service-connected lumbar spine degenerative disc disease.  Clinical testing administered during that examination demonstrated right lower extremity sciatic nerve impairment.  In an October 2014 rating decision, service connection was granted for impairment of the sciatic nerve, right lower extremity, as secondary to the Veteran's service-connected lumbar spine degenerative disc disease.  Although not claimed by the Veteran, the Board finds that this evidence reasonably raises the issue of entitlement to service connection for a right knee disability, to include as secondary to his lumbar spine degenerative disc disease and right lower extremity sciatic nerve impairment.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

In August 2010, the Veteran underwent a VA examination to address the etiology of his right knee disability.  Therein, the examiner did not address service connection for the Veteran's right knee disability on a secondary basis.  As such, the Board finds that remand is required in order to provide the Veteran with a new VA examination.

Mood Disorder

As discussed in the Introduction, the Veteran has reasonably raised the issue of entitlement to service connection for a sleep disability.  Indeed, in September 2006 and again in April 2011, the Veteran submitted such a claim.  However, in October 2007 and in April 2013, the RO determined that the Veteran's sleep disability/impairment was an aspect of the rating for his service-connected mood disorder and, thus, discontinued the service connection claim.  Despite this, the Veteran asserts that he experiences a sleep disability that separate and distinct from his mood disorder and, thus, he should be granted a separate and distinct disability rating.  The issue of entitlement to service connection for a sleep disability has not been developed or adjudicated by the RO and an appeal has not been perfected to the Board.  Consequently, the Board does not have jurisdiction to consider it herein.  The Board has referred this issue to the RO for appropriate action.  Given that the RO has determined that the Veteran's sleep disability/impairment is an aspect of his mood disorder, the issues of entitlement to an initial rating in excess of 30 percent prior to April 22, 2010, and a rating in excess of 50 percent on and after April 22, 2010, both for a mood disorder, are inextricably intertwined with the reasonably raised issue of entitlement to service connection for a sleep disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that remanding the increased rating claims for the Veteran's service-connected mood disorder is required in order for the claims to be adjudicated contemporaneous to the issue of entitlement to service connection for a sleep disability as a separate disorder.

Hernias

In July 2003, the Veteran submitted a claim of entitlement to service connection for "bilateral hernias."  In a November 2004 rating decision, service connection was granted for "inguinal hernia," and a 10 percent rating was assigned thereto.  Throughout the November 2004 rating decision, the RO referred to the Veteran's claimed disability in the singular, i.e., inguinal hernia, not hernias.  Although the Veteran received notice of the November 2004 rating decision and notice of his appellate rights, he did not perfect an appeal.  Further, the Veteran did not submit new and material evidence in the appeal period following the November 2004 rating decision.  

In January 2008, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected "inguinal hernia."  The Veteran asserts that separate ratings should be assigned; one for his right inguinal hernia, and a second for his left inguinal hernia.  Pursuant to this claim, the Veteran was provided a VA examination in August 2008.  Ultimately, the examiner rendered a diagnosis of inguinal hernias, bilateral, status post successful repairs with no complications.   In a January 2009 rating decision, a rating in excess of 10 percent was denied.  The Veteran perfected an appeal, reiterating his assertion that separate rating should been assigned.

Given that the RO referred to the Veteran's hernia as a singular disability in the November 2004 rating decision, but then denied a rating in excess of 10 percent for bilateral hernias in the January 2009 rating decision without undertaking a discussion as to whether separate ratings are warranted, the Board is unable to ascertain whether the already assigned 10 percent rating includes consideration of both the Veteran's right and left inguinal hernias.  Indeed, the November 2004 grant of service connection was not specifically for either the Veteran's right or left inguinal hernia.  Consequently, the Board finds that a remand is required in order for the RO to provide clarification as to the scope of the November 2004 grant of service connection and, depending on that discussion, whether separate ratings are warranted for left and right inguinal hernias.  In the interest of fairness and due process, the Board finds that this task should be undertaken by the RO in the first instance.

TDIU

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the issues being remanded herein and, thus, remanding the issue of entitlement to TDIU is required for contemporaneous adjudication.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is remanded for the following action:

1.  The RO must undertake the appropriate action regarding the Veteran's reasonably raised claim of entitlement to a sleep disability, to include as secondary to a service-connected disability.  In so doing, the RO must determine whether the evidence demonstrates that the Veteran experiences a sleep disability separate and distinct from the sleep impairment associated with his service-connected mood disorder.  

2.  The RO must provide clarification as to the scope of the November 2004 grant of service connection for "inguinal hernia."  Specifically, the RO must consider and discuss whether the November 2004 grant of service connection included the Veteran's right and left inguinal hernias.  If the 10 percent rating considers both inguinal hernias, the RO must provide an explanation as to why two hernias were included under a singular rating.  If the November 2004 grant of service connection pertained to only one of the Veteran's inguinal hernias, the RO must identify which one and, then, determine whether service connection is warranted for the other inguinal hernia and, if so, the appropriate initial rating to assign thereto.

3.  The Veteran must be scheduled for a VA examination to determine whether any right knee disability is related to his active duty or a service-connected disability.  The Veteran's claims files must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  After a clinical evaluation, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any right knee disability is related to his active duty, specifically two in-service aircraft accidents.  Additionally, the examiner must provide an opinion as to whether any right knee disability was caused or aggravated by the Veteran's service-connected lumbar spine degenerative disc disease and/or impairment of sciatic nerve, right lower extremity, or any other service-connected disorder.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims of entitlement to service connection for a right knee disability; an initial rating in excess of 30 percent prior to April 22, 2010, and a rating in excess of 50 percent on and after April 22, 2010, both for mood disorder; entitlement to a rating in excess of 10 percent for "inguinal hernia"; and entitlement to TDIU, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


